DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-18 are presented for examination.

Double Patenting
	Claim 1-18 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. 10,965,774.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
Claims 1-18 of U.S. Patent No. 10,965,774 contain(s) every element of claim 1-18 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivak et al. (U.S. Publication No. 2012/0266156) in view of Vasudevan et al. (U.S. Publication No. 2014/0075032 A1), and Slaughter et al. (U.S. Publication No. 6,917,976 B1)., and in further view of Moran (U.S. Publication No. 2016/0300190 A1).
With respect to claim 1, Spivak discloses a system to automate platform provisioning for an enterprise, comprising: (a) a platform resource computer store containing a set of electronic data records, each electronic data record including a component identifier and a set of computing characteristic values (i.e., One or more embodiments of the present invention provide a deployment system for a multi-node distributed application (e.g., a cloud computing platform) having any number of nodes that perform specialized roles, as well as any dependent software and/or networking, storage, and service configurations utilized for each specialized role [a system to automate platform provisioning for an enterprise]. Instances of the deployment system may be implemented on top of a hardware infrastructure that allows for dynamic provisioning of computing resources, such as a virtualized infrastructure. The deployment system includes an automation framework that utilizes codified deployment manifests to automatically provision infrastructure (e.g., virtual machines), as well as install and configure application packages needed for each specialized role. The codified deployment manifests simplify the deployment process for a complex multi-node application having varying requirements and enables repeatable and predictable deployments, ¶ 4.  A method for updating an application having a plurality of functional components that are executed on a plurality of different virtual machines (VMs) includes, according to an embodiment, receiving, by a deployment module, a specification for the application to be updated. The specification identifies a set of software components representing an updated version of the application and containing code which implements each of the functional components of the application. The method includes identifying at least one functional component that is to be updated by comparing the set of software components for the updated version of the application and a set of software components that have been deployed for a currently-deployed application. The method further includes directing an agent in each of the VMs that is executing as an instance of the identified functional component to install one or more software components in the VM, thereby causing the VM to execute as an updated instance of the functional component of the application, ¶ 5.  In one embodiment, for example, workers 330 may be created to perform software compilation for component applications and/or libraries to be deployed on stem cell VMs 324.sub.1 to 324.sub.M. Workers 330 are configured with a similar configuration as stem cell VMs 324.sub.1 to 324.sub.M (e.g., have an identical virtual hardware specification, architecture, and/or configuration) to enable compiled software to execute on stem cell VMs 324.sub.1 to 324.sub.M. Results of processing tasks (e.g., software compilation) and other cached data may be stored in an object store 332 (e.g., blob store) used to hold artifacts [each electronic data record including a component identifier and a set of computing characteristic values] generated during the deployment process [a platform resource computer store containing a set of electronic data records, each electronic data record including a component identifier and a set of computing characteristic values]. Further, deployment director 320 may utilize a set of services 328 (e.g., run in one or more VMs) to facilitate orchestration of the deployment process. For example, a relational database service (e.g., MySQL, etc.), monitoring service, background task scheduler, logging service, messaging service, memory object caching service and the like may comprise services 328, ¶ 29). 
Spivak also discloses (b) a profile engine computer, coupled to the platform resource computer store, programmed to: (i) receive a platform request from a user associated with the enterprise (i.e., A method for updating an application having a plurality of functional components that are executed on a plurality of different virtual machines (VMs) includes, according to an embodiment, receiving, by a deployment module, a specification for the application to be updated [receive a platform request from a user associated with the enterprise]. The specification identifies a set of software components representing an updated version of the application and containing code which implements each of the functional components of the application, ¶ 5.  In the embodiment of FIG. 3, deployment system 306 includes a deployment director 320 (e.g., running in one or more VMs) that orchestrates the deployment process for cloud computing platform application 200 according to a deployment manifest that has been submitted to deployment system 306. Deployment director 320 receives instructions of the deployment manifest [receive a platform request from a user associated with the enterprise] and interacts with other components of deployment system 306 to generate a logical infrastructure 350 onto which cloud computing platform application 200 is to be deployed, ¶ 27). 
Spivak further discloses at least one service offering extension (i.e., Health manager 208 tracks and maintains the "health" of cloud computing platform application 200 by monitoring messages broadcast on message bus 214 by other functional components of cloud computing platform application 200.  A service provisioner 210 serves as a communications intermediary between services 212 and other functional components of cloud computing platform application 200 (e.g., cloud controller 202, health manager 208, router 204, etc.) and assists with the task of provisioning or binding such available services to web applications 220 during a web application deployment process, ¶ 20.  Also see ¶ 31). 
Spivak further discloses (ii) identify, based on the electronic data records in the platform resource computer store, a resource bundle of components appropriate in view of the platform request (i.e., The specification identifies a set of software components representing an updated version of the application and containing code which implements each of the functional components of the application. The method includes identifying at least one functional component that is to be updated by comparing the set of software components for the updated version of the application and a set of software components that have been deployed for a currently-deployed application. The method further includes directing an agent in each of the VMs that is executing as an instance of the identified functional component to install one or more software components in the VM, thereby causing the VM to execute as an updated instance of the functional component of the application, ¶ 5.  The instructions, according to an embodiment, perform the steps of receiving, by a deployment module, a specification for the application to be updated, wherein the specification identifies a set of software components representing an updated version of the application and containing code which implements each of the functional components of the application. The instructions further perform the steps of identifying at least one functional component that is to be updated by comparing the set of software components for the updated version of the application and a set of software components that have been deployed for a currently-deployed application, and directing an agent in each of the VMs that is executing as an instance of the identified functional component to install one or more software components in the VM, thereby causing the VM to execute as an updated instance of the functional component of the application, ¶ 6.  Deployment director 320 may provision VMs ( identified as stem cell VMs 324.sub.1 to 324.sub.M) to host functional components of cloud computing platform application 200, such as cloud controller 202, application execution agents 206, health manager 208, router, 204, service provisioner 210, etc. In the embodiment of FIG. 3, deployment director 320 request infrastructure platform 308 to dynamically create and delete stem cell VMs (e.g., stem cell VMs 324.sub.1 to 324.sub.M). Stem cell VMs 324.sub.1 to 324.sub.M are VMs created based on a pre-defined VM template (referred to as "stem cell") that includes a base operating system, an agent 322, and supporting libraries, runtimes, and/or applications. Agents 322 coordinate with deployment director 320 to configure stem cell VMs 324.sub.1 to 324.sub.M to perform various roles of cloud computing platform application 200. Agents 322 applies a particular job to a stem cell VM 324.sub.1 executing thereon such that stem cell VM 324.sub.1 performs a particular management role within cloud computing platform application 200, ¶ 28). 
Spivak also discloses (iii) output platform requirements based at least in part on the identified resource bundle of components (i.e., Virtualization environment 316 includes an orchestration component 318 that monitors the infrastructure resource consumption levels and requirements of deployment system 306 and provides additional infrastructure resources to deployment system 306 as needed or desired [output platform requirements based at least in part on the identified resource bundle of components]. For example, if deployment system 306 requires additional VMs to host newly deployed functional components of cloud computing platform application 200 and scale the currently running multi-node application to support peak demands, orchestration component 318 can initiate and manage the instantiation of virtual machines on servers 312.sub.1 to 312.sub.N to support such needs, ¶ 26.  Upon completion of generating release 704, administrative client 304 reports status back to the user. In step 826, the user receives status output regarding the building of release 704, which may include a verbose output describing what packages 710 and jobs 708 have been changed, modified, newly generated, and/or retrieved from cache. The user may instruct administrative client 304 to transmit release 704 to a deployment system, such as deployment system 306 shown in FIG. 3, and utilized to deploy a cloud computing platform application 200. In one embodiment, release 704 may be provided to deployment director 320 and stored within object store 332 for later access. In one embodiment, administrative client 304 maintains a catalog of built releases may be deployed to test, staging, and/or production environments, ¶ 65). 
Spivak also discloses (c) a platform generator system computer, coupled to the profile engine computer, programmed to: (i) receive the platform requirements from the profile engine computer (i.e., Upon completion of generating release 704, administrative client 304 reports status back to the user. In step 826, the user receives status output regarding the building of release 704, which may include a verbose output describing what packages 710 and jobs 708 have been changed, modified, newly generated, and/or retrieved from cache. The user may instruct administrative client 304 to transmit release 704 to a deployment system, such as deployment system 306 shown in FIG. 3, and utilized to deploy a cloud computing platform application 200. In one embodiment, release 704 may be provided to deployment director 320 and stored within object store 332 for later access. In one embodiment, administrative client 304 maintains a catalog of built releases may be deployed to test, staging, and/or production environments, ¶ 65).
Spivak also discloses (ii) provide input data to an asynchronous representational state transfer application programming interface service (i.e., Message bus 214 provides a common interface through which functional components of cloud computing platform application 200, such as service provisioner 210, cloud controller 202, health manager 208, router 204 and application execution agents 206, can communicate and receive notifications, ¶ 20.  Deployment director 320 receives instructions of the deployment manifest and interacts with other components of deployment system 306 to generate a logical infrastructure 350 onto which cloud computing platform application 200 is to be deployed. In the embodiment depicted in FIG. 3, deployment director 320 exposes a communications interface, such as a Representative State Transfer (REST) architecture, through which deployment director 320 receives administrative commands and other deployment data (e.g., a release) from a client (e.g., administrative client 304), ¶ 27.  In addition to provisioning stem cell VMs, deployment director 320 may request infrastructure platform 308 to dynamically create and delete temporary VMs [provide asynchronous input data], referred to as workers 330, which perform one or more processing tasks that facilitate deployment. In one embodiment, for example, workers 330 may be created to perform software compilation for component applications and/or libraries to be deployed on stem cell VMs 324.sub.1 to 324.sub.M. Workers 330 are configured with a similar configuration as stem cell VMs 324.sub.1 to 324.sub.M (e.g., have an identical virtual hardware specification, architecture, and/or configuration) to enable compiled software to execute on stem cell VMs 324.sub.1 to 324.sub.M. Results of processing tasks (e.g., software compilation) and other cached data may be stored in an object store 332 (e.g., blob store) used to hold artifacts generated during the deployment process. Further, deployment director 320 may utilize a set of services 328 (e.g., run in one or more VMs) to facilitate orchestration of the deployment process. For example, a relational database service (e.g., MySQL, etc.), monitoring service, background task scheduler, logging service, messaging service, memory object caching service and the like may comprise services 328, ¶ 29.  Addressing and discovery layer 334 provides a common interface through which components of deployment system 306, such as deployment director 320, health monitor 336, services 328, workers 330, and one or more agents 322 executing on stem cell VMs 324.sub.1 to 324.sub.M, can communicate and receive notifications, ¶ 30.  In step 502, deployment director 320 determines a logical infrastructure 350 to host cloud computing platform application 200 based on deployment manifest 402. For example, in one embodiment, deployment director 320 processes deployment manifest 402 to determine an allocation of stem cell VMs organized into resource pools and network groupings for hosting nodes of cloud computing platform application 200. In step 506, deployment director 320 transmits a provision request for a plurality of stem cell VMs, based on logical infrastructure 350 determined in step 502, to infrastructure platform 308, which, in turn, receives the provisioning request in step 506. For example, in one embodiment, deployment director 320 may call for provision of instances of a stem cell VM from a cloud infrastructure service provider utilizing a cloud provider Application Programming Interface, sometimes referred to as a "cloud provider interface" (CPI), ¶ 40). 
Spivak further discloses (iii) store final platform definition information for the enterprise into a central repository (i.e., Upon completion of generating release 704, administrative client 304 reports status back to the user. In step 826, the user receives status output regarding the building of release 704, which may include a verbose output describing what packages 710 and jobs 708 have been changed, modified, newly generated, and/or retrieved from cache. The user may instruct administrative client 304 to transmit release 704 to a deployment system, such as deployment system 306 shown in FIG. 3, and utilized to deploy a cloud computing platform application 200. In one embodiment, release 704 may be provided to deployment director 320 and stored within object store 332 for later access [store final platform definition information for the enterprise into a central repository]. In one embodiment, administrative client 304 maintains a catalog of built releases may be deployed to test, staging, and/or production environments, ¶ 65).
Spivak also discloses (d) a platform provisioning system computer, coupled to the platform generator system computer, programmed to: (i) process Infrastructure-as-a-Service automation components (i.e., Multi-node application platform 300 includes an infrastructure platform 308 upon which cloud computing platform application 200 is deployed and executed. In the embodiment of FIG. 3, infrastructure platform 308 comprises hardware resources 310, such as servers 312.sub.1 to 312.sub.N and one or more storage array networks (SAN), such as SAN 314, which are configured in a manner to provide a virtualization environment 316 that supports execution of a plurality of virtual machines (VMs) across servers 312.sub.1 to 312.sub.N. As further detailed below, these VMs provide virtual computing resources that support the services and functions carried out by deployment system 306, as well as, virtual computing resources for hosting functional components of the cloud computing platform application 200. In one embodiment, infrastructure platform 308 may be implemented as cloud infrastructure services or other Infrastructure-as-a-Service (" IaaS") that provide computer infrastructure as a service, ¶ 25). 
Spivak further discloses (ii) process Platform-as-a-Service automation components (i.e., "Platform-as-a-Service" (also commonly referred to as "PaaS") generally describes a suite of technologies provided by a service provider as an integrated solution that enables a web developer (or any other application developer) to build, deploy and manage the life cycle of a web application (or any other type of networked application). One primary component of PaaS is a "cloud-computing platform" which is a network (e.g., Internet, etc.) infrastructure run and maintained by the service provider upon which developed web applications may be deployed. By providing the hardware resources and software layers required to robustly run a web application, the cloud computing platform enables developers to focus on the development of the web application, itself, and leave the logistics of scalability and other computing and storage resource requirements (e.g., data storage, database access, processing power, facilities, power and bandwidth, etc.) to the cloud computing platform (e.g., at a cost charged by the service provider). A service provider may additionally provide a plug-in component to a traditional IDE (i.e., integrated development environment) that assists a developer who creates web applications using the IDE to properly structure, develop and test such applications in a manner that is compatible with the service provider's cloud computing platform. Once the developer completes a web application using the IDE, the plug-in component assists the developer in deploying the web application into the cloud computing platform, ¶ 2.  However, due to complexities in providing flexible and scalable cloud computing platforms, PaaS is offered by few service providers. Current implementations of cloud computing platforms use multiple components (e.g., cloud controller, health manager, service provisioner, router, and application execution agents) that perform different roles and coordinate amongst each other to provide cloud computing services. To deploy such a cloud computing platform, a system administrator must build, configure, deploy, and maintain each of the components (e.g., cloud controller, health manager, service provisioner, router, and application execution agents). While deployment may be performed manually when installing all components on a single system (e.g., laptop, server), the deployment process becomes challenging when the components are installed across a plurality of networked systems because, in such installations, each system must be provisioned with specific computing resources, set up with a particular networking configuration, and have a different software application installed with dependent libraries and/or runtimes to perform the system's assigned role within the cloud computing platform. Additionally, updating any of the components (e.g., security patch for a library or operating system) requires a system administrator to have to modify operations for other components in the cloud computing platform. For example, when one of the components needs to be updated, a system administrator may have to suspend operations of other components currently connected to the component, or, in another example, update settings of other components to correctly connect to the updated component. Accordingly, the deployment process for a multi-node application such as a cloud computing platform may be too complex and time-consuming for a system administrator to manage ¶ 3).
Spivak also discloses (iii) utilize a return service to generate infrastructure binding data to couple components in the resource bundle to each other (i.e., Cloud controller 202 interacts with other functional components of cloud computing platform application 200 to bind services required by submitted web applications 220 and package web applications for transmission to application execution agents 206 for deployment, ¶ 20.  It should further be recognized that embodiments may configure deployment system 306 and infrastructure platform 308 in a loosely coupled manner with communication between deployment system 306 and infrastructure platform 308 only occurring through orchestration component 318 of infrastructure platform 308 which monitors hardware resource consumption by connecting to addressing and discovery layer 334). In such loosely coupled embodiments, it should be recognized that deployment system 306 may be implemented on any infrastructure platform, including on a laptop or personal computer (e.g., in which case, each component of deployment system 306 runs as a separate process or daemon on the laptop or personal computer), ¶ 32).
Spivak also discloses (e) the central repository to store the final platform definition information in response to the platform request received from the user (i.e., In one embodiment, cloud controller 202 orchestrates a deployment process for web applications 220 submitted by a developer 250. Cloud controller 202 interacts with other functional components of cloud computing platform application 200 to bind services required by submitted web applications 220 and package web applications for transmission to application execution agents 206 for deployment [said final platform definition information created by collecting said infrastructure binding data]. A service provisioner 210 serves as a communications intermediary between services 212 and other functional components of cloud computing platform application 200 (e.g., cloud controller 202, health manager 208, router 204, etc.) and assists with the task of provisioning or binding such available services to web applications 220 during a web application deployment process. Message bus 214 provides a common interface through which functional components of cloud computing platform application 200, such as service provisioner 210, cloud controller 202, health manager 208, router 204 and application execution agents 206, can communicate and receive notifications, ¶ 20.  Results of processing tasks (e.g., software compilation) and other cached data may be stored in an object store 332 (e.g., blob store) used to hold artifacts generated during the deployment process, ¶ 29.  It should be recognized that deployment system architectures other than the embodiment of FIG. 3 may be implemented consistent with the teachings herein. For example, while FIG. 3 implements deployment system 306 on an infrastructure platform 308 hosted by multi-node application platform 300, it should be recognized that deployment system 306 may be implemented by entities other than multi-node application platform 300, on top of any type of hardware infrastructure, such as on a non-virtualized infrastructure platform, as processes or daemons directly on hardware resources 310. It should further be recognized that embodiments may configure deployment system 306 and infrastructure platform 308 in a loosely coupled manner with communication between deployment system 306 and infrastructure platform 308 only occurring through orchestration component 318 of infrastructure platform 308 which monitors hardware resource consumption by connecting to addressing and discovery layer 334, ¶ 32.  It should be recognized that, rather than transmitting the release itself, alternative embodiments may receive the release in step 500 by receiving a reference to download or otherwise access the release, for example, by providing a reference to object store 332, uniform resource locator ("URL"), Git repository, or other similar reference to package data. In such embodiments, the step of receiving the release would thus utilize the provided reference to fetch the release, ¶ 39). 
(i.e., Virtualization environment 316 includes an orchestration component 318 (e.g., implemented as a process running in a virtual machine in one embodiment) that monitors the infrastructure resource consumption levels and requirements of deployment system 306 (e.g., by monitoring communications routed through addressing and discovery layer 334 as further detailed below) and provides additional infrastructure resources to deployment system 306 as needed or desired. For example, if deployment system 306 requires additional VMs to host newly deployed functional components of cloud computing platform application 200 and scale the currently running multi-node application to support peak demands, orchestration component 318 can initiate and manage the instantiation of virtual machines on servers 312.sub.1 to 312.sub.N to support such needs, ¶ 26.  In the embodiment of FIG. 3, deployment director 320 request infrastructure platform 308 to dynamically create and delete stem cell VMs, ¶ 28).
Spivak may not explicitly disclose wherein the platform request is associated with a base service level, a multiplier.
However, Vasudevan also discloses wherein the platform request is associated with a base service level, a multiplier (i.e., In certain embodiments, a number of internal services 162 may be provided that are shared by different components or modules of cloud infrastructure system 100 and by the services provided by cloud infrastructure system 100. These internal shared services may include, without limitation, a security and identity service, an integration service, an enterprise repository service, an enterprise manager service, a virus scanning and white list service, a high availability, backup and recovery service, service for enabling cloud support in IDEs, an email service, a notification service, a file transfer service, and the like, ¶ 54.  Additionally, the order may also include one or more service levels for the ordered services. As used herein, and as will be discussed in greater detail below, a service level for a service determines the amount of resources to be allocated for providing the requested service in the context of the subscription, such as the amount of storage, amount of computing resources, data transfer facilities, and the like. For example, a basic service level may provide a minimum level of storage, data transmission, or number of users, and higher service levels may include additional resources, ¶ 64.  In addition, in some instances, the order information received by cloud infrastructure system 100 may include information indicative of a customer level, and the time period during which the service is desired. The customer level specifies the priority of the customer making the subscription request. In one example, the priority may be determined based on the quality of service that the cloud infrastructure system 100 guarantees or promises the customer as specified by a Service Level Agreement (SLA) agreed to between the customer and the provider of the cloud services. In one example, the different customer levels include a basic level, a silver level and a gold level. The time period for a service may specify the start date and time for the service and the time period for which the service is desired (e.g., a service end date and time may be specified), ¶ 65) in order to provide techniques for automating the provisioning, managing and tracking of services provided by a cloud infrastructure system (¶ 36).

Spivak and Vasudevan may not explicitly disclose (f) an automated build platform de-creation computer, programmed to: (i) receive a platform de-creation request from the user associated with the enterprise, the platform de-creation request indicating that components of a currently deployed platform are no longer needed by the enterprise.
However, Slaughter discloses (f) an automated build platform de-creation computer, programmed to: (i) receive a platform de-creation request from the user associated with the enterprise, the platform de-creation request indicating that components of a currently deployed platform are no longer needed by the enterprise (i.e., Embodiments of a system and method for providing message-based leasing of resources in a distributed computing environment are described. Leases may be used in the distributed computing environment to deal with partial failure, resource synchronization (scheduling), and to provide an orderly resource cleanup process [the platform de-creation request indicating that components of a currently deployed platform are no longer needed by the enterprise]. Leases may help the overall distributed system manage independent clients and services that may come and go. The various resources that clients obtain from services (including space services) may be leased from those services. In general, not every resource can or needs to be leased. Custom protocols may be built upon the base leasing scheme. In one embodiment, the base leasing model is a relative time-based model, column 7 ¶ 3.  Request-response message pairs may be employed to claim, release, and renew a lease [receive a platform de-creation request from the user associated with the enterprise]. Each message may be tagged using a reserved XML tag to indicate that the message is a leasing message. Standard leasing messages for performing leasing operations may be defined. In one embodiment, additional leasing messages may be defined by custom leasing models. In one embodiment, every service that issues leases may specify a URI where renew and cancel leasing messages may be sent. In one embodiment, the standard leasing messages may include messages to renew a lease, respond to lease renewal, cancel a lease, and respond to lease cancellation, column 7 ¶ 5.  Note that the distributed computing environment does not require that code generated from an XML schema be generated "on the fly" at runtime. Instead, some or all of the code may be pre-generated for categories (or classes) of services, and then linked-in during the platform build process [an automated build platform de-creation computer]. Pre-generation of code may be useful for some clients, such as embedded devices, where certain XML schemas are already known. In one embodiment, some or all of the code doesn't actually have to be generated at all, ¶ 17 ¶ 1) in order to provide shared and exclusive resource access in a heterogeneous distributed computing environment based upon a message passing model for connecting network clients and services (column 1 lines 25-29 and column 7 ¶ 6).
Slaughter also discloses (ii) responsive to the received platform de-creation request, arrange for computing resources associated with the platform to be released (i.e., Request-response message pairs may be employed to claim, release [responsive to the received platform de-creation request, arrange for computing resources associated with the platform to be released], and renew a lease. Each message may be tagged using a reserved XML tag to indicate that the message is a leasing message, column 7 ¶ 5).
Slaughter further discloses (iii) store information about the released computing resources into a software version control system data store for later use by the platform provisioning system computer (i.e., The message passing layer may also provide methods for storing XML representations of objects, services and content in "spaces". A space is named and accessed on the network using an URI (Uniform Resource Identifier). The URI may be a URL (Uniform Resource Locator) or a simpler version of a URL. In some embodiments, the URL class may be too large. For such embodiments a simpler resource locator may be used that specifies the protocol for moving the messages between client and server, protocol dependent host ID, protocol dependent port ID, and a space name, column 13 ¶ 3.  In one embodiment, the distributed computing environment messages may define the protocol used to connect clients with services, and to address content in spaces and stores, column 15 ¶ 5.  In one embodiment, all operations in the distributed computing environment are embodied as XML messages sent between clients and services. Storage (both transient and persistent) providers are examples of services that enable clients and services to store, advertise, and address content. Clients and services may find each other and broker content using a transient storage space, column 16 ¶ 3). 
Therefore, based on Spivak in view of Vasudevan, and further in view of Slaughter, it would have been obvious to one having ordinary skill in the art before the 
Spivak, Vasudevan and Slaughter may not explicitly disclose wherein the central repository is further to provide feedback data to the profile engine computer, the feedback data being used by the profile engine computer to improve responses to future platform requests from users.
However, Moran discloses wherein the central repository is further to provide feedback data to the profile engine computer, the feedback data being used by the profile engine computer to improve responses to future platform requests from users (i.e., In one illustrative embodiment, system 50 may comprise a computing platform that utilizes cloud resources. In such an embodiment, resource node 58 may for example comprise allocated memory, and system nodes 60 may comprise computing elements that utilize or interface with the allocated memory. Resource selection process 52 may utilize an automated process to interface with a set of cloud orchestrators (external nodes 54) to identify the best option for the memory requirements. Shortly after the memory is installed, i.e., made available to system 50, metadata 59 is collected and after an evaluation period, evaluation platform 62 sends out stakeholder node inquiries 64, e.g., agents, that automatically interrogate various stakeholder nodes 60 to determine the initial performance of the allocated memory, e.g., how quickly it was installed, how many errors were reported in associated log files, does it work seamlessly with system 50, etc. Based on an analysis of stakeholder node responses 66, performance of the cloud orchestrators and resource selection process 52 can be determined and fed back to resource selection process 52. Based on the feedback, resource selection process 52 can tune its future behavior [the feedback data being used by the profile engine computer to improve responses to future platform requests from users]. Furthermore, based on the feedback, it may be determined that the allocated memory is not meeting some basic performance threshold and can be replaced before more costly errors occur, ¶ 27.  Knowledge base 40 may be accessed or processed using any type of database or computing technology, and may for example include recruitment/on-boarding feedback data [wherein the central repository is further to provide feedback data to the profile engine computer], ¶ 33) in order to provide an evaluation platform which may be implemented as a SaaS (Software as a Service) model in which any number of other subscribing systems also participate and share performance information for analysis (¶ 26).
Therefore, based on Spivak in view of Vasudevan and Slaughter, and further in view of Moran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Moran to the system of Spivak, Vasudevan and Slaughter in order to provide an evaluation platform which may be implemented as a SaaS (Software as a Service) model in which any number of other subscribing systems also participate and share performance information for analysis.

With respect to claim 2, Spivak discloses (g) a communication port coupled to the profile engine computer to facilitate an exchange of electronic messages, via a (i.e., Message bus 214 provides a common interface through which functional components of cloud computing platform application 200, such as service provisioner 210, cloud controller 202, health manager 208, router 204 and application execution agents 206, can communicate and receive notifications, ¶ 20.  Each job may include a number of configuration file templates, wherein key parameters (e.g., login credentials, IP addresses, ports) are specified as variables, ¶ 37).
Spivak further discloses to present an interactive graphical user interface at a remote user terminal associated with the user (i.e., In one embodiment, system administrator 302 instructs deployment system 306 by issuing one or more commands through an administrative client 304 communicatively connected to deployment system 306, for example, through a command line interface (CLI) or other user interface of administrative client 304, ¶ 24).

With respect to claim 3, Spivak discloses wherein the identified resource bundle of components includes a web server, an application server, and a database server (i.e., These functional components operate in a coordinated manner to provide cloud computing services, such as a relational database services (e.g., MySQL, etc.), CRM (customer relationship management) services, web services, application server services (e.g., JBoss, Rails, etc.), monitoring services, background task schedulers, logging services, messaging services, memory object caching service, and any other suitable software services, that may be accessed by web applications 220, ¶ 19).

(i.e., Multi-node application platform 300 includes an infrastructure platform 308 upon which cloud computing platform application 200 is deployed and executed [web hosting tier]. In the embodiment of FIG. 3, infrastructure platform 308 comprises hardware resources 310, such as servers 312.sub.1 to 312.sub.N and one or more storage array networks (SAN), such as SAN 314, which are configured in a manner to provide a virtualization environment 316 that supports execution of a plurality of virtual machines (VMs) across servers 312.sub.1 to 312.sub.N. As further detailed below, these VMs provide virtual computing resources that support the services and functions carried out by deployment system 306, as well as, virtual computing resources for hosting functional components of the cloud computing platform application 200 [the web server is associated with a first virtual machine of a web hosting tier]. In one embodiment, infrastructure platform 308 may be implemented as cloud infrastructure services or other Infrastructure-as-a-Service ("IaaS") that provide computer infrastructure as a service, ¶ 25). 
Spivak further discloses (ii) the application server is associated with a second virtual machine of an application container tier (i.e., It should be recognized that various modifications and changes may be made to the specific embodiments described herein without departing from the broader spirit and scope of the invention as set forth in the appended claims. For example, while the foregoing description has discussed embodiments of a distributed cloud computing platform application, it should be recognized that any network utilizing application can leverage the techniques disclosed herein, and as such, "cloud computing platform application" as used herein shall be interpreted to include any type of multi-node distributed application that employs network based communications. Furthermore, although the foregoing embodiments have focused on the use of stem cell VMs to host deployed jobs, it should be recognized that any "application container" may be used to host deployed jobs, including such stem cell VMs, processes in virtual machines, kernel level containers, processes in traditional non-virtualized operating systems and any other execution environment that provides an isolated environment capable of running application level code. Similarly, while the various components of deployment system 306 have been generally described as being implemented in one or more virtual machines (e.g., for load balancing and scalability purposes), it should be recognized that any type of "application container" (as previously discussed above) can also implement such components, including, for example, traditional non-virtualized computing environment background processes, threads or daemons. Furthermore, any combination of different types of "application containers" to host deployed jobs and implement other components (e.g., deployment director 320, health monitor 336, services 328, object store 332, workers 330, addressing and discovery layer 334, etc.) can comprise any particular deployment system 306 implementation. It should further be recognized that multiple instances of the various components of deployment system 306 (e.g., deployment director 320, health monitor 336, services 328, workers 330, object store 332, etc.) may be implemented in alternative embodiments, for example, for scalability purposes, ¶ 83). 
Spivak also discloses (iii) the database server is associated with a third virtual machine of a database instance tier (i.e., These functional components operate in a coordinated manner to provide cloud computing services, such as a relational database services (e.g., MySQL, etc.), ¶ 19.  Web applications 220 access a set of services 212 provided by cloud computing platform application 200, such as a relational database service (e.g., MySQL, etc.), monitoring service, background task scheduler, logging service, messaging service, memory object caching service and the like. A service provisioner 210 serves as a communications intermediary between services 212 and other functional components of cloud computing platform application 200 (e.g., cloud controller 202, health manager 208, router 204, etc.) and assists with the task of provisioning or binding such available services to web applications 220 during a web application deployment process, ¶ 20).

With respect to claim 5, Spivak discloses wherein the resource bundle of components further includes at least one of: (i) a network component, (ii) a network balancer, and (iii) middleware services (i.e., Similarly, while the various components of deployment system 306 have been generally described as being implemented in one or more virtual machines (e.g., for load balancing and scalability purposes), it should be recognized that any type of "application container" (as previously discussed above) can also implement such components, including, for example, traditional non-virtualized computing environment background processes, threads or daemons. Furthermore, any combination of different types of "application containers" to host deployed jobs and implement other components (e.g., deployment director 320, health monitor 336, services 328, object store 332, workers 330, addressing and discovery layer 334, etc.) can comprise any particular deployment system 306 implementation. It should further be recognized that multiple instances of the various components of deployment system 306 (e.g., deployment director 320, health monitor 336, services 328, workers 330, object store 332, etc.) may be implemented in alternative embodiments, for example, for scalability purposes, ¶ 83).

With respect to claim 6, Spivak discloses wherein the binding of resources to each other is associated with at least one of: (i) a request proxy, (ii) a datasource, (iii) an internet protocol address, and (iv) a port range (i.e., For example, deployment manifest 402 may define one or more network having settings that specify subnets, static or dynamic IP addresses, gateways and DNS addresses, and reserved Internet Protocol ( IP) addresses (i.e., IP addresses not to be used by deployment system 306). In the example deployment in Table 1, a first network labeled "management" and a second network labeled "apps" are specified under a section titled "networks." The network labeled "management" is specified having a static IP address range of 11.23.3.2.17 to 11.23.2.128 with a gateway address of 11.23.2.1 and DNS address of 11.22.22.153. Deployment manifest 402 may specify a "range" of the network that may be used by deployment director 320 as a dynamic pool of IP address, minus static and reserved IP addresses. Gateway and DNS information specified by deployment manifest 402 may be passed onto stem cell VMs and agents 322 executing thereon for their initial launch and bootstrapping. Deployment manifest 402 may include, in each section, one or more pass-through settings (e.g., "cloud_properties") that will be provided to infrastructure platform 308 during deployment, ¶ 34.  Each job may include a number of configuration file templates, wherein key parameters (e.g., login credentials, IP addresses, ports) are specified as variables, ¶ 37.  In one embodiment, job specification 712 specifies, for each configuration file template, a source file path to the configuration file template [datasource] and a destination file path (e.g., within a stem cell VM) for where a configuration file generated from the configuration file template should be placed, ¶ 53). 

With respect to claim 7, Spivak discloses wherein the platform request is associated with at least one of: (i) a standardized service template, (ii) a pre-defined profile, (iii) a customized profile, (iv) a set of individual micro infrastructure service definitions, (v) platform input data, (vi) a user defined filter, (vii) an application profile, (viii) a questionnaire, (ix) an enterprise web application interaction, (x) a bundles services input template, and (xi) a user selection of computing resource units (i.e., In addition to transmitting one or more commands issued by system administrator 302, administrative client 304 may further transmit a bundle of application data, configuration files, and other information (collectively referred to as a "release" or "release bundle") [a bundles services input template], which are unpacked, processed, and/or distributed by deployment system 306 to deploy cloud computing platform application 200, as described later in conjunction with FIG. 7. In addition to the release, administrative client 304 provides a deployment manifest [a customized profile], associated with the release, that describes a desired computing environment of cloud computing platform application 200 after cloud computing platform application 200 has been deployed. The deployment manifest describes attributes of the desired computing environment such as a number of resource pools (e.g., groups of VMs) to be utilized, networks to be set up, and other settings, as will be described later, and functions as a specification for deployment in this embodiment, ¶ 24.  Stem cell VMs 324.sub.1 to 324.sub.M are VMs created based on a pre-defined VM template (referred to as "stem cell") [a standardized service template, (ii) a pre-defined profile] that includes a base operating system, an agent 322, and supporting libraries, runtimes, and/or applications, ¶ 28).

With respect to claim 8, Spivak discloses wherein the platform request is associated with at least one of: (i) a framework template, (ii) a runtime template, (iii) a middleware template, (iv) an operating system template, (v) a native service template, (vi) a load balanced, auto-scaled website, (vii) a relational database management system, (viii) a JBoss stack, layer, instances, and associated resources, (ix) website hosting with domain name services entry, and (x) identity and access management (i.e., Stem cell VMs 324.sub.1 to 324.sub.M are VMs created based on a pre-defined VM template (referred to as "stem cell") that includes a base operating system, an agent 322, and supporting libraries, runtimes, and/or applications, ¶ 28.  In step 508, infrastructure platform 308 creates one or more instances of stem cell VMs utilizing a stem cell template having agent 322 pre-installed and having resource and network configurations as specified by deployment manifest 402. For example, in one embodiment, infrastructure platform 308 may create a stem cell VM utilizing a template (e.g., stem cell) having a packaged format such as Open Virtualization Format (OVF) and containing a guest operating system kernel, utilities (e.g., openssh-server, monit), libraries (e.g., libxml, libmysql, libsqlite), runtime dependencies (e.g., Ruby, Java Virtual Machine), and agent 322, ¶ 40).

With respect to claim 9, Spivak discloses wherein the platform request generates a platform as a service application programming interface reference including: (i) a data type, (ii) common parameters, (iii) common errors, and (iv) regions and endpoints (i.e., In the embodiment depicted in FIG. 3, deployment director 320 exposes a communications interface, such as a Representative State Transfer (REST) architecture [a service application programming interface reference including: (i) a data type, (ii) common parameters, (iii) common errors, and (iv) regions and endpoints], through which deployment director 320 receives administrative commands and other deployment data (e.g., a release) from a client (e.g., administrative client 304), ¶ 27.  For example, in one embodiment, deployment director 320 may call for provision of instances of a stem cell VM from a cloud infrastructure service provider utilizing a cloud provider Application Programming Interface, sometimes referred to as a "cloud provider interface" (CPI). In step 508, infrastructure platform 308 creates one or more instances of stem cell VMs utilizing a stem cell template having agent 322 pre-installed and having resource and network configurations as specified by deployment manifest 402. For example, in one embodiment, infrastructure platform 308 may create a stem cell VM utilizing a template (e.g., stem cell) having a packaged format such as Open Virtualization Format (OVF) and containing a guest operating system kernel, utilities (e.g., openssh-server, monit), libraries (e.g., libxml, libmysql, libsqlite), runtime dependencies (e.g., Ruby, Java Virtual Machine), and agent 322. In one particular implementation, the stem cell may be generated prior to start of the deployment procedure and stored for later retrieval by infrastructure platform 308 and/or deployment director 320, ¶ 40).

With respect to claim 10, Spivak discloses wherein the service offering extension includes at least one of: (i) availability, (ii) security, (iii) performance, (iv) agility, (v) workload, (vi) support, (vii) capabilities, (viii) cost, and (ix) monitoring ability (i.e., Health manager 208 tracks and maintains the "health" of cloud computing platform application 200 by monitoring messages broadcast on message bus 214 by other functional components of cloud computing platform application 200.  A service provisioner 210 serves as a communications intermediary between services 212 and other functional components of cloud computing platform application 200 (e.g., cloud controller 202, health manager 208, router 204, etc.) and assists with the task of provisioning or binding such available services to web applications 220 during a web application deployment process, ¶ 20.  Also see ¶ 31).

With respect to claim 11, Spivak discloses wherein the Infrastructure-as-a-Service automation components are associated with at least one of: (i) compute, (ii) network, and (iii) storage (i.e., Multi-node application platform 300 includes an infrastructure platform 308 upon which cloud computing platform application 200 is deployed and executed. In the embodiment of FIG. 3, infrastructure platform 308 comprises hardware resources 310, such as servers 312.sub.1 to 312.sub.N and one or more storage array networks (SAN), such as SAN 314, which are configured in a manner to provide a virtualization environment 316 that supports execution of a plurality of virtual machines (VMs) across servers 312.sub.1 to 312.sub.N. As further detailed below, these VMs provide virtual computing resources that support the services and functions carried out by deployment system 306, as well as, virtual computing resources for hosting functional components of the cloud computing platform application 200. In one embodiment, infrastructure platform 308 may be implemented as cloud infrastructure services or other Infrastructure-as-a-Service (" IaaS") that provide computer infrastructure as a service, ¶ 25).

With respect to claim 12, Spivak discloses wherein the Platform-as-a-Service automation components are associated with at least one of: (i) object storage, (ii) identity, (iii) runtime, (iv) queue, (v) database, (vi) cloud modeling framework, (vii) data types, (viii) common data types, (ix) common errors, and (x) regions and endpoints (i.e., " Platform-as-a-Service" (also commonly referred to as "PaaS") generally describes a suite of technologies provided by a service provider as an integrated solution that enables a web developer (or any other application developer) to build, deploy and manage the life cycle of a web application (or any other type of networked application). One primary component of PaaS is a "cloud-computing platform" which is a network (e.g., Internet, etc.) infrastructure run and maintained by the service provider upon which developed web applications may be deployed. By providing the hardware resources and software layers required to robustly run a web application, the cloud computing platform enables developers to focus on the development of the web application, itself, and leave the logistics of scalability and other computing and storage resource requirements (e.g., data storage, database access, processing power, facilities, power and bandwidth, etc.) to the cloud computing platform (e.g., at a cost charged by the service provider). A service provider may additionally provide a plug-in component to a traditional IDE (i.e., integrated development environment) that assists a developer who creates web applications using the IDE to properly structure, develop and test such applications in a manner that is compatible with the service provider's cloud computing platform. Once the developer completes a web application using the IDE, the plug-in component assists the developer in deploying the web application into the cloud computing platform, ¶ 2). 

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Spivak further discloses data including: (i) a component add, (ii) a component change, (iii) a component delete, (iv) a capacity adjustment, and (v) a data change (i.e., A system administrator may create deployment manifest 402 for an initial deployment of cloud computing platform application 200, modify deployment manifest 402 to scale up or down an already-deployed cloud computing platform application 200, or update a deployed cloud computing platform application 200, ¶ 33). 
Spivak, Vasudevan and Slaughter may not explicitly disclose the feedback data including: (i) a component add, (ii) a component change, (iii) a component delete, (iv) a capacity adjustment, and (v) a data change.
However, Moran discloses the feedback data (i.e., In one illustrative embodiment, system 50 may comprise a computing platform that utilizes cloud resources. In such an embodiment, resource node 58 may for example comprise allocated memory, and system nodes 60 may comprise computing elements that utilize or interface with the allocated memory. Resource selection process 52 may utilize an automated process to interface with a set of cloud orchestrators (external nodes 54) to identify the best option for the memory requirements. Shortly after the memory is installed, i.e., made available to system 50, metadata 59 is collected and after an evaluation period, evaluation platform 62 sends out stakeholder node inquiries 64, e.g., agents, that automatically interrogate various stakeholder nodes 60 to determine the initial performance of the allocated memory, e.g., how quickly it was installed, how many errors were reported in associated log files, does it work seamlessly with system 50, etc. Based on an analysis of stakeholder node responses 66, performance of the cloud orchestrators and resource selection process 52 can be determined and fed back to resource selection process 52. Based on the feedback, resource selection process 52 can tune its future behavior [the feedback data]. Furthermore, based on the feedback, it may be determined that the allocated memory is not meeting some basic performance threshold and can be replaced before more costly errors occur, ¶ 27.  Knowledge base 40 may be accessed or processed using any type of database or computing technology, and may for example include recruitment/on-boarding feedback data [feedback data], ¶ 33) in order to provide an evaluation platform which may be implemented as a SaaS (Software as a Service) model in which any number of other subscribing systems also participate and share performance information for analysis (¶ 26).
Therefore, based on Spivak in view of Vasudevan and Slaughter, and further in view of Moran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Moran to the 

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are similar to the limitations of claim 1 above.  The limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Spivak further discloses the identified resource bundle of components including a web server, an application server, and a database server (i.e., These functional components operate in a coordinated manner to provide cloud computing services, such as a relational database services (e.g., MySQL, etc.), CRM (customer relationship management) services, web services, application server services (e.g., JBoss, Rails, etc.), monitoring services, background task schedulers, logging services, messaging services, memory object caching service, and any other suitable software services, that may be accessed by web applications 220, ¶ 19).
(i.e., Message bus 214 provides a common interface through which functional components of cloud computing platform application 200, such as service provisioner 210, cloud controller 202, health manager 208, router 204 and application execution agents 206, can communicate and receive notifications, ¶ 20.  Each job may include a number of configuration file templates, wherein key parameters (e.g., login credentials, IP addresses, ports) are specified as variables, ¶ 37). 
Spivak further discloses to present an interactive graphical user interface at a remote user terminal associated with the user (i.e., In one embodiment, system administrator 302 instructs deployment system 306 by issuing one or more commands through an administrative client 304 communicatively connected to deployment system 306, for example, through a command line interface (CLI) or other user interface of administrative client 304, ¶ 24). 
Spivak further discloses the feedback data including: (i) a component add, (ii) a component change, (iii) a component delete, and (iv) lifestyle event data (i.e., Virtualization environment 316 includes an orchestration component 318 (e.g., implemented as a process running in a virtual machine in one embodiment) that monitors the infrastructure resource consumption levels and requirements of deployment system 306 (e.g., by monitoring communications routed through addressing and discovery layer 334 as further detailed below) and provides additional infrastructure resources to deployment system 306 as needed or desired. For example, if deployment system 306 requires additional VMs to host newly deployed functional components of cloud computing platform application 200 and scale the currently running multi-node application to support peak demands, orchestration component 318 can initiate and manage the instantiation of virtual machines on servers 312.sub.1 to 312.sub.N to support such needs, ¶ 26.  In the embodiment of FIG. 3, deployment director 320 request infrastructure platform 308 to dynamically create and delete stem cell VMs [(i) a component add, (ii) a component change, (iii) a component delete], ¶ 28.  Upon completion of generating release 704, administrative client 304 reports status back to the user. In step 826, the user receives status output regarding the building of release 704, which may include a verbose output describing what packages 710 and jobs 708 have been changed, modified, newly generated, and/or retrieved from cache. The user may instruct administrative client 304 to transmit release 704 to a deployment system, such as deployment system 306 shown in FIG. 3, and utilized to deploy a cloud computing platform application 200. In one embodiment, release 704 may be provided to deployment director 320 and stored within object store 332 for later access. In one embodiment, administrative client 304 maintains a catalog of built releases, ¶ 65). 

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
3/5/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447